Citation Nr: 0027825	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for sinusitis, claimed 
as a result of Agent Orange exposure.

3.  Entitlement to an increased evaluation for 
conjunctivitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.

5.  Entitlement to a temporary total evaluation based on 
hospitalization under 38 C.F.R. § 4.29.

6.  Entitlement to a temporary total evaluation based on 
convalescence under 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  This appeal arises from an August 1998 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama, regional office (RO).

The Board of Veterans' Appeals (Board) notes that the August 
1998 rating decision included the issue of entitlement to 
service connection for a back disorder.  The veteran's notice 
of disagreement included that issue, as did the statement of 
the case issued in February 1999; however, the veteran's 
substantive appeal did not list that issue.  Accordingly, as 
the issue of service connection for a back disorder has not 
been perfected for appeal, it is not properly before the 
Board at this time.


FINDINGS OF FACT

1.  The weight of the evidence does not demonstrate a link 
between the veteran's current sinusitis and any incident of 
service, including Agent Orange exposure.  

2.  The veteran currently has active chronic conjunctivitis 
which causes no loss of vision; it results in only mild 
irritation which could be controlled with proper medication.

3.  The record contains evidence of a diagnosis of post-
traumatic stress disorder which has been associated with the 
veteran's claims of stressors in Vietnam.


CONCLUSION OF LAW

1.  Sinusitis was not incurred in or aggravated by service, 
and it may not be presumed to have been due to exposure to 
Agent Orange.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.309(e) (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 6017, 
6018 (1999).

3.  The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for service connection for sinusitis, 
and for an increased evaluation for conjunctivitis, are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Sinusitis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1999) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999). 

Since sinusitis is not among the disabilities listed in 
§ 3.309(e), it may not be presumed to have been exposed to 
Agent Orange in service and is not entitled to the 
presumptions for veterans so exposed.  See 38 C.F.R. § 3.307, 
3.309 (1999).  

However, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Neither the service medical records nor a VA examination 
conducted in September 1966 show any complaints or treatments 
related to sinusitis.  A private physical examination in 
February 1982 noted no significant problem (other than 
conjunctivitis) of the head, ears, eyes, nose and throat.  On 
VA examination in May 1998, the veteran reported that he 
worked as a coal miner until 1982.  He reported "chronic" 
sinus trouble.  Examination of the nose, sinuses, mouth and 
throat was noted as normal; however, the examiner diagnosed 
chronic sinusitis.  An August 1999 statement from Peter S. 
Lane, D.O., stated that the veteran had "chronic 
rhinosinusitis...attributable to his service in Vietnam."

There is no medical evidence of a link between the veteran's 
current sinusitis and possible exposure to Agent Orange in 
service.  Although the veteran has stated that his current 
disorder is related to Agent Orange exposure, the veteran 
statements are not competent evidence of the etiology of such 
disorder.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In reviewing the record as a whole, the Board notes that the 
only medical evidence of a nexus between the veteran's post 
service sinusitis, which was first shown in 1998, and his 
period of service, is Dr. Lane's unsupported, conclusory 
statement.  This is unsupported by any rationale and is 
clearly based on the veteran's reported history, which is 
itself not in accordance with the objective record.  
Moreover, Dr. Lane's statement is outweighed by the other 
objective medical evidence of record, which shows no 
complaints or treatments for sinusitis during service or for 
more than three decades following separation from service.  

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for sinusitis, including as a result of exposure 
to Agent Orange.  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Conjunctivitis

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

Active chronic conjunctivitis, with objective symptoms, other 
than chronic trachomatous conjunctivitis, warrants a 10 
percent evaluation.  After healing is completed, the disease 
should be evaluated on the basis of residual disability.  If 
there are no residuals, a zero percent rating is warranted.  
38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).

Chronic trachomatous conjunctivitis is evaluated on the basis 
of resulting impairment of visual acuity.  When there is 
active pathology present, a minimum evaluation of 30 percent 
is warranted.  After healing is completed, the disease should 
be evaluated on the basis of residual disability.  If there 
are no residuals, a zero percent rating is warranted.  38 
C.F.R. § 4.84a, Diagnostic Code 6017 (1999).

Service connection for chronic conjunctivitis was granted in 
January 1967.  A 10 percent evaluation was assigned from 
April 1966.  That evaluation has been continued in subsequent 
rating actions.  The veteran contends that he is entitled to 
a higher evaluation.

A VA eye examination was conducted in May 1998.  The veteran 
reported that his eyes were red, burning and uncomfortable, 
and that he used Artificial Tears.  On examination, the 
veteran's visual acuity corrected with hyperopic, astigmatic, 
and presbyopic correction.  There was no diplopia or visual 
field deficit.  External examination revealed a chronic 
infection of vessels throughout the conjunctiva.  The cornea 
was clear before and after dilation, and fundoscopic 
examination was normal for the veteran's age.  The diagnoses 
were chronic bilateral conjunctivitis, and refractive error.  
The examiner noted that there should be no reason that the 
veteran would be unemployable because of chronic 
conjunctivitis, as it caused only mild irritation which could 
be controlled with proper medication.

The clinical evidence of record reflects that the veteran 
currently has symptomatic chronic conjunctivitis.  A 10 
percent evaluation is warranted for this eye disability under 
38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).  Under this 
Diagnostic Code, however, the assigned 10 percent evaluation 
is the maximum evaluation the veteran may receive when the 
disorder is active.  Although a higher rating is provided for 
active trachomatous conjunctivitis, there is no medical 
evidence that the veteran has that type of conjunctivitis.  
Therefore, a higher rating on that basis may not be assigned.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6017 (1999).

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for his service 
connected conjunctivitis.  There is no equipoise between the 
positive and negative evidence on this issue; therefore, no 
reasonable doubt question is raised.  38 C.F.R. § 3.102 
(1999).

Post-traumatic Stress Disorder

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

In this case, the record contains evidence of a diagnosis of 
post-traumatic stress disorder which has been associated with 
the veteran's claims of stressors in Vietnam.  Accordingly, 
his claim for service connection for post-traumatic stress 
disorder is plausible and thus well-grounded.


ORDER

Service connection for sinusitis, including as a result of 
Agent Orange exposure, is denied.

An evaluation in excess of 10 percent for conjunctivitis is 
denied.

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Post-traumatic stress disorder was diagnosed during VA 
outpatient treatment during January to March 1998.  
Additionally, a May 1998 VA psychiatric examination report 
diagnosed post-traumatic stress disorder.  During that 
examination, the veteran reported that he had experienced 
approximately two months of combat in Vietnam.  

The Board notes that the veteran's DD-214 indicates that he 
was a supply clerk in Vietnam, and he was not awarded a 
Combat Infantryman Badge or any other medal that would 
indicate that he saw combat.  The veteran himself submitted a 
detailed list of claimed "stressors" in May 1998.  The list 
included such incidents as seeing a spider crawl out of a 
draw string bag near his hand, almost stepping on a snake, 
having an American sentry point a rifle at him, seeing dead 
Vietnamese bodies, hearing shots while driving a jeep, and 
hearing dogs barking.  The veteran did not report any actual 
combat experiences in his list.  The RO apparently determined 
that the veteran's claimed stressors were such that they 
could not be objectively corroborated.  

Accepting the accuracy of the veteran's claimed stressors as 
reported in the May 1998 statement, the Board is unsure 
whether they are sufficient to support a diagnosis of post-
traumatic stress disorder under the fourth edition of 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (DSM-IV).  Importantly, the diagnosis of 
post-traumatic stress disorder made on the May 1998 VA 
examination was based, at least in part, on the veteran's 
reported history of two months of combat in Vietnam.  This 
has not been confirmed.  Given the state of the evidence, the 
Board is of the opinion that the entire record should be 
reviewed by a VA psychiatrist who has not previously examined 
the veteran to determine whether the stressors reported by 
the veteran in his May 1998 statement would support a 
diagnosis of post-traumatic stress disorder.  The physician 
may examine the veteran if it is deemed appropriate.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the entire 
claims folder to be reviewed by a VA 
psychiatrist to determine whether the 
stressors reported by the veteran in his 
May 1998 written statement would support 
a diagnosis of post-traumatic stress 
disorder under the standard of DSM-IV.  
The psychiatrist should review the May 
1998 VA psychiatric examination report as 
well.  It must be specified that the 
record does not support the veteran's 
claim on that examination that he saw two 
months of combat in Vietnam.  If deemed 
helpful, the VA psychiatrist may examine 
the veteran.  The report of the VA 
psychiatrist must include a complete 
rationale for all opinions expressed.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the psychiatrist's report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Consideration of the issues of entitlement to a total 
disability evaluation based on individual unemployability, 
entitlement to a temporary total evaluation based on 
hospitalization under 38 C.F.R. § 4.29, and entitlement to a 
temporary total evaluation based on convalescence under 
38 C.F.R. § 4.30, is hereby deferred pending the above 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



